Exhibit 10.22

November 2, 2006

 

 

Mr. Charles E. Cauthen
1105 Valladolid de Avila
Tampa, FL 33613

Dear Charles:

Confirming our recent discussions, we are pleased that you have accepted our
position as Chief Financial Officer of the Homes Group (“the Company”) and
President of Mid-State Homes, Inc. effective November 13, 2006. The following
outlines the terms of your employment. This document supersedes all previous
agreements you had with the Company or any of its affiliates and includes an
updated Change in Control Agreement dated October, 2006.  These documents will
be final and binding on the date you sign.

1.                                       You will serve as Chief Financial
Officer of the Homes Group and President of Mid-State Homes, Inc. reporting to
the Chief Executive Officer of the Homes Group. You will be responsible for the
management of all financial matters affecting the Company, including financial
reporting, balance sheet management, capital structure, strategic issues and
working with the corporate accounting department of Walter Industries, Inc.  You
will also manage the P&L of the Financial Services Group including its growth
and return objectives.

2.                                       Your compensation package will be as
follows:

(a)                                  Your annualized base salary will be
increased from $300,440 to $325,000 per year effective January 1, 2007 and your
salary and performance will be reviewed annually consistent with the practices
of the Company.

(b)                                 You will participate in the Executive
Incentive Plan (EIP) as established by the Company.  For the 2006 fiscal year,
you will continue to participate in the Walter Industries, Inc. EIP with a bonus
target of 60% of your base salary to a maximum of 2 times target.  Your bonus
will be calculated


--------------------------------------------------------------------------------


using the performance of Jim Walter Homes from January 1, 2006 through August
15, 2006, then using the performance of the Homes Group (combined Jim Walter
Homes and Financial Services Group) for the period August 16, 2006 through
December 31, 2006. The amount of your incentive will fluctuate based upon actual
performance under the performance metrics associated with the EIP. In situations
other than those described in section 3 of this agreement, a bonus will not be
paid or payable in the event you are not employed by the Company on the date the
bonus is paid.  Please note that participation in the Employee Stock Purchase
Plan is a requirement of the Walter Industries’ EIP.

(c)                              You will be eligible for the Walter Industries,
Inc. annual long-term incentive program.  In addition, you will receive a
one-time grant of non-qualified stock options on the equivalent of 2.5% of the
total combined equity of the Homes Group (or another vehicle that will deliver
equivalent value). The strike price of these options will be equal to the strike
price used in the equity grant for the CEO of the Homes Group pursuant to his
agreement of March 2, 2006. These options will vest at the rate of 1/3 per year
commencing on 03/02/07, 03/02/08, and 03/02/09 respectively. The options will be
evidenced by an option agreement and option plan, which are substantially
equivalent to the form of plan and agreement currently used by Walter
Industries, Inc., with such revisions as are necessary to conform to this
agreement.  Except as provided below, these options will expire ten years from
the grant date.  The options will vest on any change in control of the Homes
Group.  A spin-off or other transaction separating the Homes Group from Walter
Industries, Inc. shall not be considered a change in control and in the case of
such a transaction your options and this agreement will continue in full force
and effect.  In the event of your termination by the Homes Group for Cause or
your voluntary termination of employment other than for a reason specified in
the next sentence, your unvested options will expire immediately and you will
have 90 days to exercise any options which are vested on the date your
employment terminates.  In the event of your termination by the Homes Group for
any other reason, your resignation because of a significant diminution in pay or
responsibilities, your normal retirement after the third anniversary of the date
of this agreement, your resignation because of the Homes Group’s or Walter
Industries’ material breach of this agreement which is not cured within a
reasonable period after notice, or your death, your options will accelerate and
fully vest on the date of termination and you will have two years after
termination to exercise your vested options.  If you have vested options at any
time when there is no public market for the common stock of the Homes Group and
you notify the Homes Group of your intention to exercise such options, the per
share price of the common stock of the Homes Group shall be calculated by
reference to a valuation of the Homes Group as a going concern conducted by a
mutually agreeable, experienced valuation firm of national reputation. The Homes
Group shall not be

2


--------------------------------------------------------------------------------


required to conduct more than one such valuation in any calendar year. Following
receipt of such valuation, the Homes Group shall, upon your request, pay you an
amount in cash equal to the difference between the price of the common stock as
so calculated and the strike price of the options you wish to exercise upon your
surrender of such options to the Homes Group.

(d)                                 You will receive a vehicle allowance of
$1,500 per month, subject to usual withholding taxes.

(e)                                  You will receive the benefits generally
applicable to senior executives of the Company in the location in which you are
primarily based, as well as the following additional benefits:

·                  Reimbursement for all reasonable and customary
business-related travel and entertainment expenses in accordance with the terms
of the policy generally applicable to the executives in the location in which
you are primarily based, as it may change from time to time.

·                  Participation in the group life and health insurance benefit
programs, generally applicable to executives employed in the location in which
you are primarily based, in accordance with their terms, as they may change from
time to time.

·                  Participation in the Company’s retirement plan, generally
applicable to salaried employees in the location in which you are primarily
based, as it may change from time to time and in accordance with its terms.

·                  Participation in the Employee Stock Purchase Plan, generally
applicable to salaried employees in the location in which you are primarily
based and as it may change from time to time and in accordance with its terms.

·                  Eligibility for 30 days of annual vacation to be used each
year in accordance with policy generally applicable to executives employed in
the location in which you are primarily based, as it may change from time to
time.

3.                                       In the event of your involuntary
termination, other than for “Cause” (defined below), in the event of your
Constructive Termination (also defined below), or if you are required to
relocate more than 50 miles from the current headquarters location in Tampa,
Florida, in each case, other than as a result of death or disability, you will
be entitled to (i) payment of base salary for 18 months, (ii) payment of the
target amount of your cash bonus (including your vehicle allowance) for 18
months, and (iii) continued participation in benefits until the earlier of the
18-month anniversary of the termination date or until you are

3


--------------------------------------------------------------------------------


eligible to receive comparable benefits from subsequent employment. The COBRA
election period will not commence until the expiration of that 18-month period.
Payment must be in accordance with all government regulations e.g. IRC 409A.

4.                                       You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with the Company, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of the Company,
which result from or are suggested by any work you may do for the Company, or
which result from use of the Company’s premises or the Company’s or its
customers’ property (collectively, the “Developments”) shall be the sole and
exclusive property of the Company.  You hereby assign to the Company your entire
right and interest in any Developments and will hereafter execute any documents
in connection therewith that the Company may reasonably request.  This section
does not apply to any inventions that you made prior to your employment by the
Company or any of its predecessors or affiliates, or to any inventions that you
develop entirely on your own time without using any of the Company’s equipment,
supplies, facilities or the Company’s or its customers’ confidential information
and which do not relate to the Company’s business, anticipated research and
developments or the work you have performed for the Company.

5.                                       Non-Compete/Non-Solicit. It is
understood and agreed that the nature and methods employed in the Company’s
business are such that you will have substantial relationships with specific
businesses and personnel, prospective and existing, vendors, contractors,
customers, and employees of the Company that result in the creation of customer
goodwill.  Therefore, following the termination of employment under this
agreement for any reason that results in the payment of severance and continuing
for a period of eighteen (18) months from the date of such termination, so long
as the Company or any affiliate, successor or assigns thereof carries on the
name or like business within the Restricted Area (defined below), including the
states that the Company operates in as of the date of your separation, you shall
not, directly or indirectly, for yourself or on behalf of, or in conjunction
with, any other person, persons, company, partnership, corporation, business
entity or otherwise:

(a)                                  Call upon, solicit, write, direct, divert,
influence, or accept business (either directly or indirectly) with respect to
any account or customer or prospective customer of the Company or any
corporation controlling, controlled by, under common control with, or otherwise
related to Company, including but not limited to any other affiliated companies;
or

4


--------------------------------------------------------------------------------


(b)                                 Hire away any independent contractors or
personnel of Company and/or entice any such persons to leave the employ of
Company or its affiliated entities without the prior written consent of Company.

Notwithstanding the foregoing, following the termination of employment under
this agreement for any reason and continuing for a period of eighteen (18)
months from the date of such termination, you shall not, directly or indirectly,
for yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise, hire away any
independent contractors or personnel of Employer and/or entice any such persons
to leave the employ of Employer or its affiliated entities without the prior
written consent of Company.

6.                                       Non-Disparagement.  Except as may be
legally required following the termination of employment under this agreement
for any reason and continuing for so long as the Company or any affiliate,
successor or assigns thereof carries on the name or like business within the
Restricted Area, neither you nor the company shall not, directly or indirectly,
for themselves or on behalf of, or in conjunction with, any other person,
persons, company, partnership, corporation, business entity or otherwise:

(a)                                  Make any statements or announcements or
permit anyone to make any public statements or announcements concerning your
termination with Company, or

(b)                                 Make any statements that are inflammatory,
detrimental, slanderous, or negative in any way to the interests of you or the
Company or its affiliated entities.

7.                                       As an inducement to the Company to make
this offer to you, you represent and warrant that you are not a party to any
agreement or obligation for personal services and that there exists no
impediment or restraint, contractual or otherwise on your power, right or
ability to accept this offer and to perform the duties and obligations specified
herein.

8.                                       You acknowledge and agree that you will
respect and safeguard the Company’s property, trade secrets and confidential
information.  You acknowledge that the Company’s electronic communication
systems (such as email and voicemail) are maintained to assist in the conduct of
the Company’s business and that such systems and data exchanged or stored
thereon are Company property.  In the event that you leave the employ of the
Company, you will not disclose any trade secrets or confidential information you
acquired while an employee of the Company to any other person or entity,
including without limitation, a subsequent employer, or use such information in
any manner.

5


--------------------------------------------------------------------------------


9.                                       Definitions:

 “Cause” shall mean: (a) a willful and continued material failure to act in
accordance with the reasonable instructions of the CEO of the Homes Group, (b)
conviction of a felony arising from any act of fraud, embezzlement or willful
dishonesty in relation to the business or affairs of the Company or any other
felonious conduct on your part that is demonstrably detrimental to the best
interests of the Company or any subsidiary or affiliate, (c) being repeatedly
under the influence of illegal drugs or alcohol while performing your duties, or
(d) commission of any other willful act that is demonstrably injurious to the
financial condition or business reputation of the Company or any subsidiary or
affiliate. However, no act or failure to act on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that the action or omission was in the best interests
of the Company.

“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities, (c) any purported
termination of your employment other than for Cause, or (d) the failure of a
successor corporation to assume the Company’s obligations under this agreement.

For purposes of this agreement, a significant diminution in pay or
responsibility shall not have occurred if: (i) the amount of your bonus
fluctuates due to performance considerations under the EIP or other Company
incentive plan applicable to you and in effect from time to time or (ii) you are
transferred to a position of comparable responsibility and compensation with the
Homes Group, as long as you retain the position of Chief Financial Officer and
report to the  Chief Executive Officer.

“Restricted Area” shall mean in the homebuilding and financing industries that
we compete at the time of your separation, unless management approves an
exception.

 10.                      As discussed, the Company desires to have you, as a
senior executive of the Company, make a meaningful investment in the Company. If
and when the Homes Group spins-off from Walter Industries, you have committed to
invest at least $100,000 in the Company’s common stock within two years after
the date of the spin-off.

11.                                 In the event that any portion of any payment
under this agreement, or under any other agreement with, or plan of the Company
(in the aggregate, Total Payments) would constitute an “excess parachute
payment,” such that a golden parachute excise tax is due, the Company shall
provide to you, in cash, an additional payment in an amount sufficient to cover
the full cost of any excise tax and all of your additional federal, state, and
local income, excise, and employment taxes

6


--------------------------------------------------------------------------------


that arise on this additional payment (cumulatively, the Full Gross-Up Payment),
such that you are in the same after-tax position as if you had not been subject
to the excise tax. For this purpose, you shall be deemed to be in the highest
marginal rate of federal, state, and local income taxes in the state and
locality of your residence on the date of your termination. This payment shall
be made as soon as possible following the date of your termination, but in no
event later than ten (10) calendar days from such date.  For purposes of this
agreement, the term “excess parachute payment” shall have the meaning assigned
to such term in Section 280G of the Internal Revenue Code, as amended (the
Code), and the term “excise tax” shall mean the tax imposed on such excess
parachute payment pursuant to Sections 280G and 4999 of the Code.

12.                                 It is agreed and understood that this offer
letter, if and when accepted, shall constitute our entire agreement with respect
to the subject matter herein and shall supersede all prior agreements,
discussions, understandings and proposals (written or oral) relating to your
employment with the Jim Walter Homes, the Homes Group and related business
units.

Charles, your signature below confirms your acceptance of this employment
agreement. Please sign one of the enclosed copies and return it to me in the
envelope provided.

Very truly yours,

 

 

 

 

 

/s/ Mark O’Brien

 

 

 

 

 

Mark O’Brien

 

 

Chief Executive Officer of the Homes Group

 

MO: lac
Enclosures

Agreed and Accepted

/s/ Charles E. Cauthen

 

 

 

Charles E. Cauthen

 

 

 

 

 

Date

 

 

7


--------------------------------------------------------------------------------